DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/28/2015. It is noted, however, that applicant has not filed a certified copy of the JP2015-256845 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for Applicant’s cooperation in the prosecution process and for Applicant’s concise analysis of the prior Office Action 7/20/2021 (Prior Office Action) found in Applicant's Remarks. The Remarks assert that:
1) Tanida fail to show “determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed" as recited in claim 26. Tanida does not disclose at all that measuring and adjusting the distance of the gap are performed after a contact region between the first and second substrates is created by pressing the second substrate using the third member 10.
2) Tanida fail to show "detects a change ... during enlargement of the contact region" as recited in Applicant's claim 21.
3) Tanida does not teach or suggest adjusting the distance of the gap to be decreased to zero, unlike the allegation in the Office Action. There is no indication in Tanida that the zero distance shows that bonding the first and second substrates has been completed. Therefore, Tanida fails to teach or fairly describe the "determining unit that at least one of (i) determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed, (ii) determines 
4) Daisuke and Kinouchi fails to teach or fairly describe the "detecting unit that measures mechanical force received from at least one of the first semiconductor substrate and the second semiconductor substrate, a change in the mechanical force representing information about the contact region" and the "determining unit that determines at least one of that (i) bonding the first semiconductor substrate and the second semiconductor substrate has been completed, (ii) the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out, (iii) a bonding starting point has been formed between the first semiconductor substrate and the second semiconductor substrate, and (iv) at least one of the first semiconductor substrate and the second semiconductor substrate has become ready to be released, when at least one of conditions that (a) the mechanical force reaches a preliminary determined value, (b) the mechanical force remains equal to or higher than a predetermined value for a threshold length of time, and (c) a rate of a change in the mechanical force becomes lower than a predetermined threshold value is satisfied" (emphasis added), as recited in Applicant's independent claim 20.
In regards to the first assertion, Tanida teaches bonding substrate 6 and 2 ([45]) and calculating distance H of gap 7. When gap 7 is closed with calculated distance H reaching zero the bonding process is interpreted as determine completed. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
In regards to the second and third assertion, Tanida teaches using sensor 8 to measure the shape of substrate 6 and determine h2 at the center and h4 in the outer periphery and calculating distance H of gap 7. During the bonding process bonding interface 12 start to expand with the deformation of the wafer decreasing and the shape of the substrate approaching that of the flat bottom substrate 2. When gap 7 is closed with calculated distance H reaching zero deformation of substrate 6 is minimized the bonding process is interpreted as completed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments and operate the detecting unit during enlargement of the contact region. The motivation to do so is to reduce process time by end bonding process right after detecting bonding interface reaches outer periphery and control bonding interface to extend isotropically from the bonding start point to increase production yield ([57]). Furthermore, when analyzing prior art, a prior art reference does not teach away from a concept if it does “not criticize, discredit, or otherwise discourage the solution claimed.” In re Fulton, 391 F.3d 1195, 1201,. 
In regards to the fourth assertion, Kinouchi teaches bonding two semiconductor substrate; a detecting unit (19, fig1, [74]) that measures mechanical force received from at least one of the first semiconductor substrate and the second semiconductor substrate with load meter 19. Before the contact there is no force between the two substrates and as soon as there is interaction between the two substrates the reading of the load meter’s reading will start to change until it reaches the predetermined load after full bonded. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Daisuke with the teaching of Kinouchi to add a load cell sensor to the pressing portion 14 to prevent damage of wafer during bonding process of semiconductor devices (Kinouchi, [85]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanida et al. US 2012/0190138.
Re claim 26, Tanida teaches a substrate bonding apparatus (fig4) that bonds a first semiconductor substrate (6, fig4, [23]) and a second semiconductor substrate (2, fig4, [42]) so that a contact region (11, fig3 and 4, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts, the substrate bonding apparatus comprising: 
a detecting unit (8, fig4, [45]) that detects a relative interval (7, fig4, [48]) between an upper surface or a lower surface of the first semiconductor substrate (6a, fig4, [20]) and an upper surface or a lower surface of the second semiconductor substrate (2a, fig4, [43]), the first semiconductor substrate being located above the second semiconductor substrate; and 

During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanida et al. US 2012/0190138.
Re claim 21, Tanida teaches a substrate bonding apparatus (fig4) that bonds a first semiconductor substrate (2, fig4, [42]) and a second semiconductor substrate (6, fig4, [23]) so that a contact region (11, fig3 and 4, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts, the substrate bonding apparatus comprising: 
a detecting unit (8, fig4, [45]) that detects a change of a relative interval between an upper surface or a lower surface of the first semiconductor substrate and an upper surface or a lower surface of the second semiconductor substrate (7, fig4, [48]); and 11Appl. No.: 16/019,923 Attorney Docket No. 11274.0025-00000 
a determining unit (9, fig4, [14]) that at least one of (i) determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed (gap 7 decrease to zero, fig4, [48]), (ii) determines that the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out (gap 7 decrease to zero, fig4, [48]), and (iii) detects a state of progress of a bonding wave, which indicates a boundary of the contact region, based on information detected by the detecting unit.
Tanida does not explicitly show the detecting unit detects the change during enlargement of the contact region.

During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 23, Tanida teaches a substrate bonding apparatus (fig4) that bonds a first semiconductor substrate (2, fig4, [42]) and a second semiconductor substrate (6, fig4, [23]) so that a contact region (11, fig3 and 4, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts, the substrate bonding apparatus comprising:
a detecting unit (8, fig4, [45]) that detects a displacement (7, fig4, [48]) of at least one of the first semiconductor substrate and the second semiconductor substrate, based on information13Appl. No.: 16/019,923 about thickness of at least one of the first semiconductor substrate and the second semiconductor substrate (H=h1-h2-t t is a thickness of 6, fig1, [20]); and 
a determining unit (9, fig4, [14]) that at least one of (i) determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed (gap 7 decrease 
Tanida does not explicitly show the detecting unit detects the change during enlargement of the contact region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments and operate the detecting unit during enlargement of the contact region. The motivation to do so is to reduce process time by end bonding process right after detecting bonding interface reaches outer periphery and control bonding interface to extend isotropically from the bonding start point to increase production yield ([57]).
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daisuke JP 2012191037 (English translation provided in IDS 10/09/2018) in view of Kinouchi et la. US 2012/0031557.

Re claim 20, Daisuke teaches a substrate bonding apparatus (fig1, [10]) that bonds a first substrate (W1, fig1, [11]) and a second substrate (W2, fig1, [11]) so that a contact region (center part of W1 and W2 under pressing pad 14c, fig1, [15]), in which the first substrate and the second substrate are 
a detecting unit (17b, fig2, [19]);
a determining unit (17c, fig2, [19]) that determines at least one of that (i) bonding the first substrate and the second substrate has been completed (fig3, [26, 30]), (ii) the first10Appl. No.: 16/019,923Attorney Docket No. 11274.0025-00000 substrate and the second substrate have become ready to be carried out (fig3, [26, 30]), 
Daisuke does not explicitly show the first and second substrate are semiconductor substrates; a detecting unit that measures mechanical force received from at least one of the first substrate and the second substrate, a change in the mechanical force representing information about the contact region; a determining unit that determines (iii) a bonding starting point has been formed between the first semiconductor substrate and the second semiconductor substrate, and (iv) at least one of the first semiconductor substrate and the second semiconductor substrate has become ready to be released, when at least one of conditions that (a) the mechanical force reaches a preliminary determined value, (b) the mechanical force remains equal to or higher than a predetermined value for a threshold length of time, and (c) a rate of a change in the mechanical force becomes lower than a predetermined threshold value is satisfied.
Kinouchi teaches bonding two semiconductor substrate; a detecting unit (19, fig1, [74]) that measures mechanical force received from at least one of the first semiconductor substrate and the second semiconductor substrate (upper and lower wafer, fig12, [3]), a change in the mechanical force representing information about the contact region (load force increase from zero just before contact and reach predetermined load after full bonded, [74]); a determining unit that determines (iii) a bonding starting point has been formed between the first semiconductor substrate and the second semiconductor substrate (load force start to increase at bonding start, [74]), and (iv) at least one of the first semiconductor substrate and the second semiconductor substrate has become ready to be released (load meter reaches predetermined load, [74]),  when at least one of conditions that (a) the mechanical force reaches a preliminary determined value (load meter reaches predetermined load, [74]), (b) the mechanical force remains equal to or higher than a predetermined value for a threshold length of time, and (c) a rate of a change in the mechanical force becomes lower than a predetermined threshold value is satisfied.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Daisuke with the teaching of Kinouchi to add a load cell sensor to the pressing portion 14 to prevent damage of wafer during bonding process of semiconductor devices (Kinouchi, [85]).
Allowable Subject Matter
Claims 1-9, 11-17, 19, 22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to detail structure of the substrate holder and detecting unit.
Specifically, the limitations are material to the inventive concept of the application in hand to improve through-put of the substrate laminating device with detecting unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812